IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00331-CR
                                  No. 10-18-00332-CR

LARRY RAMON LOPEZ,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                          From the 13th District Court
                             Navarro County, Texas
                   Trial Court No. D38134-CR and D38192-CR


                              ABATEMENT ORDER

       The appellant’s brief is overdue in this appeal. The Clerk of the Court’s February

14, 2019 letters to appellant’s counsel state:

             Our records indicate that the appellant’s brief was due on or before
       February 4, 2019. To date, no brief has been filed.

              You will notice that the trial court has been copied with this letter as
       required by the Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b)(2).
       Presumably, the purpose of notifying the trial court is to allow intervention
       by the trial court before the Court has to formally abate the proceeding for
       a hearing.
              Unless a brief or satisfactory response is received within 14 days, this
        Court must abate the appeal and order the trial court to immediately
        conduct a hearing pursuant to TEX. R. APP. P. 38.8(b) (2) & (3).

        Because appellant’s brief was not filed within 14 days, we abate this appeal to the

trial court to conduct any necessary hearings within 21 days of the date of this order in

accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P.

38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed March 20, 2019
Do not publish




Lopez v. State                                                                           Page 2